Title: Notes on Debates, 10 February 1783
From: Madison, James
To: 


Monday Feby. 10.
For The Report of the Committee on the Resolutions of Va. concerning the contract Under which Tobo. was to be exported to N. Y. and the admission of circumstancial proof of accts agst. U. S. when legal vouchers had been destroyed by the enemy, see the Journal of this date.
Mr. Mercer informed Congress that this matter had made much noise in Va. that she had assented to the export of the first quantity, merely out of respect to Congs. and under an idea that her rights of Sovereignty; had been encroached upon; and that as a further quantity had been exported without the licence of the State, the question was unavoidable, whether the authority of Congs. extended to the act. He wished therefore that Congress wd. proceed to decide this question
Mr. Fitzimmons in behalf of the Committee observed that they went no farther than to examine whether the proceedings of the officers of Congs. were conformable to the Resoln: of Congs. & not whether the latter were within the power of Congs.
Mr. Lee. sd. the Rept. did not touch the point that, the additional quantity had been exported without application to the State, altho’ the first quantity was licenced by the State with great reluctance, in consequence of the request of Congs. and of assurances agst. a repetition, and that the Superintendt & Secy of Congs. ought at any rate to have made application to the Executive before they proceeded to further exportations.
Mr Rutlidge sd. the Rept. went to the very point, that Va. suspected the Resols: of Congs. had been abused by the Officers of Congs. & the Rept. shewed that no such abuse had taken place; that if this information was not satisfactory, and the State sd. contest the right of Congs. in the case, it wd. then be proper to answer it on that point, but not before; He sd. if the Gentleman (Mr. Lee) meant that the Come. authorised by Congs. on the  day of  to make explanations on this subject to the Legislature of Va. had given the assurances he mentioned, he must be mistaken: for none such had been given. He had he sd. formed notes of his remarks to the Legl. but accordg to his practice had destroyed them after the occasion was over, and therefore cd. only assert this from memory. that nevertheless his memory enabled him to do it with certainty.
Mr. Lee, in explanation sd. he did not mean the Come.[;] that the abuse complained of was not that the Resolun. of Congs. had been exceeded, but that the export had been undertaken without the Sanction of the State. If the acts were repeated, he said, great offence wd. be given to Va.
The report was agd. to as far as the Tobo. was concerned without a dissenting voice. Mr. Lee uttering a no, but not loud enough to be heard by Congress or the chair. The part relating to the loss of Vouchers, was unanimously agd. to.
Come. of the Whole.
The Rept. for valuation of land amended by insertion of “distinguishing dwelling houses from others.”
The Come. adjourned & the report was made to Congs.
Mr. Lee & Mr. Jarvais moved that the report might be postponed to adopt another plan to wit “to call on the States to return a valuation: and to provide that in case any return sd. be not satisfactory to all parties, persons sd. be appd. by Congs. & others by the States respectively to adjust the case finally.[”] On this question N. H. was divd. Mas: no. R. I. ay. Cont. no. N. Y. divd. N. J. no: Pa. no. Va. no. Mr Madison & Jones no, Mr Lee & Bland ay. N. C. ay, S. C. ay, so the motion failed.
